Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Shane and Kristie Trahan, Appellants                     Appeal from the 145th District Court of
                                                         Nacogdoches County, Texas (Tr. Ct. No.
No. 06-13-00130-CV           v.                          C1026890). Opinion delivered by Justice
                                                         Carter, Chief Justice Morriss and Justice
Jimmy and Peggy Mettlen, Appellees                       Moseley participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellants, Shane and Kristie Trahan, pay all costs of this
appeal.




                                                         RENDERED APRIL 9, 2014
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk